Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00535-CV

                   IN THE INTEREST OF A.W.M. and M.L.M., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-05328
                         Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this case is REMANDED to the trial court for proceedings consistent with this
court’s opinion. It is ORDERED that appellant recover his costs on appeal from appellee.

       SIGNED August 11, 2021.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice